     Case 5:19-cv-02165-JGB-SHK Document 1 Filed 11/11/19 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                            Case No.
     JAMES RUTHERFORD, an
12                                            Complaint For Damages And
13   individual,                              Injunctive Relief For:

14                     Plaintiff,              1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
     v.                                           ACT OF 1990, 42 U.S.C. §12181 et
16                                                seq. as amended by the ADA
17                                                Amendments Act of 2008 (P.L. 110-
     NITES INN CORPORATION, a
                                                  325).
18   California corporation; and DOES 1-
     10, inclusive,
19                                             2. VIOLATIONS OF THE UNRUH
                                                  CIVIL RIGHTS ACT, CALIFORNIA
20                    Defendants.                 CIVIL CODE § 51 et seq.
21

22
           Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of
23
     Defendants NITES INN CORPORATION, a California corporation; and Does 1-10
24
     (“Defendants”) and alleges as follows:
25
                                            PARTIES
26
           1.      Plaintiff is substantially limited in performing one or more major life
27
28   activities, including but not limited to: walking, standing, ambulating, sitting; in

                                                1
                                           COMPLAINT
     Case 5:19-cv-02165-JGB-SHK Document 1 Filed 11/11/19 Page 2 of 9 Page ID #:2


 1   addition to twisting, turning and grasping objects. As a result of these disabilities,
 2
     Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 3
     With such disabilities, Plaintiff qualifies as a member of a protected class under the
 4

 5   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA

 6   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 7   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
 8
     Plaintiff’s visits to Defendants' facility and prior to instituting this action, Plaintiff
 9
     suffered from a “qualified disability” under the ADA, including those set forth in
10

11   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.

12          2.     Plaintiff is informed and believes and thereon alleges that Defendant

13   NITES INN CORPORATION, a California corporation, owned the property located

14   at 15401 Park Avenue East, Victorville, California 92392 (“Property”) on or around

15   April 28, 2019 and October 10, 2019.

16          3.     Plaintiff is informed and believes and thereon alleges that NITES INN

17   CORPORATION, a California corporation, owns the Property currently.

18          4.     Plaintiff does not know the true name of Defendants, its business

19   capacity, its ownership connection to the Subject Property serving Park Avenue Inn

20   (“Business”), or its relative responsibilities in causing the access violations herein

21   complained of. Plaintiff is informed and believes that each of the Defendants herein,

22   including Does 1 through 10, inclusive, is responsible in some capacity for the

23   events herein alleged, or is a necessary party for obtaining appropriate relief.

24   Plaintiff will seek leave to amend when the true names, capacities, connections, and

25   responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.

26                               JURISDICTION AND VENUE

27          5.     This Court has subject matter jurisdiction over this action pursuant
28   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
                                                  2
                                             COMPLAINT
     Case 5:19-cv-02165-JGB-SHK Document 1 Filed 11/11/19 Page 3 of 9 Page ID #:3


 1          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 2   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 3   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 4   federal ADA claims in that they have the same nucleus of operative facts and
 5   arising out of the same transactions, they form part of the same case or controversy
 6   under Article III of the United States Constitution.
 7          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 8   real property which is the subject of this action is located in this district and because
 9   Plaintiff's causes of action arose in this district.
10                                FACTUAL ALLEGATIONS
11          8.     Plaintiff went to the Business on or about April 28, 2019 and October
12   10, 2019 for the dual purpose of booking a room and to confirm that this public
13   place of accommodation is accessible to persons with disabilities within the meaning
14   federal and state law.
15          9.     The Business is a facility open to the public, a place of public
16   accommodation, and a business establishment.
17          10.    Parking spaces are one of the facilities, privileges, and advantages
18   reserved by Defendants to persons at the Property serving the Business.
19          11.    Unfortunately, although parking spaces were one of the facilities
20   reserved for patrons, there were no designated parking spaces available for persons
21   with disabilities that complied with the 2010 Americans with Disabilities Act
22   Accessibility Guidelines (“ADAAG”) on April 28, 2019 and October 10, 2019.
23          12.    At that time, instead of having architectural barrier free facilities for
24
     patrons with disabilities, Defendants have: there is no ADASAD compliant
25
     accessible or van accessible parking signage in violation of Section 502.6; there is
26

27   no accessible route connecting the parking to the main entrance or elements within

28   the facility as required by Section 206.2.2 which requires that at least one accessible
                                                  3
                                             COMPLAINT
     Case 5:19-cv-02165-JGB-SHK Document 1 Filed 11/11/19 Page 4 of 9 Page ID #:4


 1   route shall connect accessible buildings, accessible facilities, accessible elements,
 2
     and accessible spaces that are on the same site (the accessible route from the
 3
     accessible parking space near the swimming pool becomes blocked by any vehicle
 4

 5   which uses the accessible parking space); at least one accessible route shall be

 6   provided within the site from accessible parking spaces and accessible passenger
 7   loading zones, public streets and sidewalks, and public transportation stops to the
 8
     accessible building or facility entrance they serve per Section 206.2.1; the accessible
 9
     parking spaces are not located on the shortest accessible route to the entrance per
10

11   Section 208.3.1 (parking spaces complying with 502 that serve a particular building

12   or facility shall be located on the shortest accessible route from parking to an
13   entrance complying with 206.4, and where parking serves more than one accessible
14
     entrance, parking spaces complying with 502 shall be dispersed and located on the
15
     shortest accessible route to the accessible entrances. Here, there is no accessible
16

17   parking near the main entrance); and, the afterhours sales and service counter does

18   not provide for accessibility as required by Section 904.4.1 for either a parallel or
19   forward approach.
20         13.    Subject to the reservation of rights to assert further violations of law
21   after a site inspection found infra, Plaintiff asserts there are additional ADA
22   violations which affect him personally.
23         14.    Plaintiff is informed and believes and thereon alleges Defendants had
24   no policy or plan in place to make sure that there was compliant accessible parking
25   reserved for persons with disabilities prior to April 28, 2019 and October 10, 2019.
26         15.    Plaintiff is informed and believes and thereon alleges Defendants have
27   no policy or plan in place to make sure that the designated disabled parking for
28   persons with disabilities comport with the ADAAG.
                                                4
                                           COMPLAINT
     Case 5:19-cv-02165-JGB-SHK Document 1 Filed 11/11/19 Page 5 of 9 Page ID #:5


 1          16.   Plaintiff personally encountered these barriers. The presence of these
 2   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
 3   conditions at public place of accommodation and invades legally cognizable
 4   interests created under the ADA.
 5          17.   The conditions identified supra in paragraph 12 are necessarily related
 6   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
 7   the major life activities of walking, standing, ambulating, sitting, in addition to
 8   twisting, turning and grasping objects; Plaintiff is the holder of a disabled parking
 9   placard; and because the enumerated conditions relate to the use of the accessible
10   parking and accessible route to the accessible entrance, relate to the proximity of the
11   accessible parking to the accessible entrance, and relate to the condition of the
12   accessible service counter serving the Business.
13          18.   As an individual with a mobility disability who at times relies upon a
14   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
15   accommodations have architectural barriers that impede full accessibility to those
16   accommodations by individuals with mobility impairments.
17          19.   Plaintiff is being deterred from patronizing the Business and its
18   accommodations on particular occasions, but intends to return to the Business for the
19   dual purpose of availing himself of the goods and services offered to the public and
20   to ensure that the Business ceases evading its responsibilities under federal and state
21   law.
22          20.   Upon being informed that the public place of accommodation has
23   become fully and equally accessible, he will return within 45 days as a “tester” for
24   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
25   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
26          21.   As a result of his difficulty experienced because of the inaccessible
27   condition of the facilities of the Business, Plaintiff was denied full and equal access
28   to the Business and Property.
                                                 5
                                            COMPLAINT
     Case 5:19-cv-02165-JGB-SHK Document 1 Filed 11/11/19 Page 6 of 9 Page ID #:6


 1          22.      The Defendants have failed to maintain in working and useable
 2   conditions those features required to provide ready access to persons with
 3   disabilities.
 4          23.      The violations identified above are easily removed without much
 5   difficulty or expense. They are the types of barriers identified by the Department of
 6   Justice as presumably readily achievable to remove and, in fact, these barriers are
 7   readily achievable to remove. Moreover, there are numerous alternative
 8   accommodations that could be made to provide a greater level of access if complete
 9   removal were not achievable.
10          24.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
11   alleges, on information and belief, that there are other violations and barriers in the
12   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
13   notice regarding the scope of this lawsuit, once he conducts a site inspection.
14   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
15   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
16   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
17   have all barriers that relate to his disability removed regardless of whether he
18   personally encountered them).
19          25.      Without injunctive relief, Plaintiff will continue to be unable to fully
20   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
21                                 FIRST CAUSE OF ACTION
22   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
23      42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
24                                          (P.L. 110-325)
25          26.      Plaintiff re-alleges and incorporates by reference all paragraphs alleged
26   above and each and every other paragraph in this Complaint necessary or helpful to
27   state this cause of action as though fully set forth herein.
28          27.      Under the ADA, it is an act of discrimination to fail to ensure that the
                                                  6
                                              COMPLAINT
     Case 5:19-cv-02165-JGB-SHK Document 1 Filed 11/11/19 Page 7 of 9 Page ID #:7


 1   privileges, advantages, accommodations, facilities, goods, and services of any place
 2   of public accommodation are offered on a full and equal basis by anyone who owns,
 3   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
 4   Discrimination is defined, inter alia, as follows:
 5                a.     A failure to make reasonable modifications in policies, practices,
 6                       or procedures, when such modifications are necessary to afford
 7                       goods, services, facilities, privileges, advantages, or
 8                       accommodations to individuals with disabilities, unless the
 9                       accommodation would work a fundamental alteration of those
10                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
11                b.     A failure to remove architectural barriers where such removal is
12                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
13                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
14                       Appendix "D".
15                c.     A failure to make alterations in such a manner that, to the
16                       maximum extent feasible, the altered portions of the facility are
17                       readily accessible to and usable by individuals with disabilities,
18                       including individuals who use wheelchairs, or to ensure that, to
19                       the maximum extent feasible, the path of travel to the altered area
20                       and the bathrooms, telephones, and drinking fountains serving
21                       the area, are readily accessible to and usable by individuals with
22                       disabilities. 42 U.S.C. § 12183(a)(2).
23         28.    Any business that provides parking spaces must provide accessible
24   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
25   shall be at the same level as the parking spaces they serve. Changes in level are not
26   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
27   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
28   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
                                                7
                                           COMPLAINT
     Case 5:19-cv-02165-JGB-SHK Document 1 Filed 11/11/19 Page 8 of 9 Page ID #:8


 1   designated disabled parking space is a violation of the law and excess slope angle in
 2   the access pathway is a violation of the law.
 3         29.       A public accommodation must maintain in operable working condition
 4   those features of its facilities and equipment that are required to be readily accessible
 5   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 6         30.       Here, the failure to ensure that accessible facilities were available and
 7   ready to be used by Plaintiff is a violation of law.
 8         31.       Given its location and options, Plaintiff will continue to desire to
 9   patronize the Business but he has been and will continue to be discriminated against
10   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
11   the barriers.
12                                SECOND CAUSE OF ACTION
13       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
14         32.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
15   above and each and every other paragraph in this Complaint necessary or helpful to
16   state this cause of action as though fully set forth herein.
17         33.       California Civil Code § 51 et seq. guarantees equal access for people
18   with disabilities to the accommodations, advantages, facilities, privileges, and
19   services of all business establishments of any kind whatsoever. Defendants are
20   systematically violating the UCRA, Civil Code § 51 et seq.
21         34.       Because Defendants violate Plaintiff’s rights under the ADA,
22   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
23   52(a).) These violations are ongoing.
24         35.       Plaintiff is informed and believes and thereon alleges that Defendants’
25   actions constitute discrimination against Plaintiff on the basis of a disability, in
26   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
27   previously put on actual or constructive notice that the Business is inaccessible to
28   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
                                                  8
                                              COMPLAINT
     Case 5:19-cv-02165-JGB-SHK Document 1 Filed 11/11/19 Page 9 of 9 Page ID #:9


 1   inaccessible form, and Defendants have failed to take actions to correct these
 2   barriers.
 3                                         PRAYER
 4   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 5   follows:
 6         1.     A preliminary and permanent injunction enjoining Defendants from
 7   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 8   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
 9   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
10   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
11   under the Disabled Persons Act (Cal. C.C. §54) at all.
12         2.     An award of actual damages and statutory damages of not less than
13   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
14         3.     An additional award of $4,000.00 as deterrence damages for each
15   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
16   LEXIS 150740 (USDC Cal, E.D. 2016);
17         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
18   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
19
20                               DEMAND FOR JURY TRIAL
21         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
22   raised in this Complaint.
23

24   Dated: November 11, 2019                MANNING LAW, APC
25

26                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
27                                       Attorney for Plaintiff
28
                                                9
                                           COMPLAINT
